Citation Nr: 0915187	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals, 
hepatitis A.

4.  Entitlement to service connection for urinary tract 
infection.

5.  Entitlement to an increased evaluation for dyspepsia, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
plantar fasciitis, left foot, with calcaneal spur.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to January 
1996, and from February 10, 2003, to April 2, 2004.  He was 
born in 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is also in effect for left biceps 
tendonitis, status post left shoulder dislocation, rated as 
10 percent disabling; and residuals, fractured left scaphoid, 
and residuals fracture, 2nd metacarpal, right foot, each 
rated as noncompensably disabling.

The Veteran filed a notice of disagreement (NOD) as to 
additional issues, but in his Substantive Appeal, on VA Form 
9, filed in March 2007, he limited the issues to those shown 
on the first page of the present decision.  He asked that 
issues ## 3, 4, and 5 be dealt with in concert, and the Board 
will do so below.

Issues # 1,3, 4, and 5 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDING OF FACT

The Veteran was exposed to significant multiple-source 
acoustic trauma in service including while in Iraq; his 
recurrent tinnitus has purportedly been present in and since 
service, and the credible evidence is in approximate balance 
as to whether it may be reasonably associated with his in-
service noise exposure.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  In view of the grant 
herein on the limited basis in #2, and remand action taken 
with regard to the remaining issues, there is no need for 
further discussion of notice or development.

Tinnitus
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for a neurological disorder (to include 
tinnitus and/or sensorineural hearing loss) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.




In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology"). 

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Although records are incomplete, tinnitus was not 
specifically noted in the Veteran's now available service 
treatment records.  However, the Veteran was exposed in 
service to significant acoustic trauma, most recently in Iraq 
including aircraft, power generators, and gunfire.  

Immediately after his separation from his most recent period 
of service, he filed a claim for, and made reference to, 
symptoms of occasional tinnitus.  

On a VA audiometric examination in March 2005, at which time 
the examiner was asked to respond to the claim for tinnitus, 
the examiner merely stated that the Veteran did not complain 
of it, and thus the examiner could not address the issue.

Nonetheless, by his own statements, the Veteran has 
experienced ongoing problems with tinnitus, periodic and 
intermittent, and merely was not experiencing it at the time 
of that given VA examination.  However, he has credibly 
testified to having it since his service in Iraq, and the 
history has been repeated on several occasions.  Moreover, 
the rating action in May 2005, which stated that there had 
been no acoustic trauma and that the Veteran had not claimed 
to have tinnitus was inaccurate on both counts.

There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the Veteran is competent to 
report his own symptoms, and the circumstances of its 
incurrence in service are consistent with his military record 
including Iraq service with noise exposure and history.  

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.




REMAND

Some clinical records are in the file from the Veteran's 
initial period of service  He has generously provided copies 
of records from his more recent service in Iraq.  His early 
service was as an infantryman, during which time he earned 
the parachutist badge and Ranger tab.  In both periods of 
service his primary MOS has been in the military police.  He 
has also served in law enforcement as a civilian at the State 
and Federal levels, most recently with Homeland Security.  

It is not shown that the service department has been 
requested for the records from the Veteran's most recent 
service.  Specifically, he has indicated that he was seen at 
various local in-country facilities including in Mosul, 
Balad, Baghdad, and in transit out of country, as well as the 
Army Regional Hospital in Landstuhl, Germany, and has been 
seen since returning tp CONUS at the Los Angeles Air Force 
Base (AFB).  The service department needs to be asked for all 
such records.

The collateral evidence in the file appears to reflect that 
the Veteran has served on active duty for training (ADT) or 
other service since April 2004; these dates must be certified 
and records obtained.

Moreover, the Veteran has provided authorization and copies 
of clinical records from one group of specific physicians/and 
group private care-givers who had seen him prior to June 
2005.  He has indicated that he had also continued to be seen 
since then at that facility, records from which should be 
obtained.   

Defective Hearing

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159-160 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley, supra; see 38 C.F.R. 
§ 3.303(d).

In the past, defective hearing was judged solely on the 
mechanical use of scores via certified results.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, the 
Court has recently indicated that the audiologist must also 
address the effects on occupational functioning and daily 
activities so that it can be determined whether 
extraschedular ratings might be assigned.  See Martinak v. 
Nicholson, 21 Vet. App. 446 (2007).  That has not been done 
in this case.

The available service audiograms appear to show normal 
hearing acuity.  On VA audiometric evaluation in March 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
15
15
15
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

However, inexplicably, in the May 2005 rating action, it was 
stated that the Veteran's audiometry findings had shown 
decibel losses of 60 in the right ear and 50 in the left ear.  
Neither of these entries appears to equate to any clinical 
findings in the file.


Dyspepsia, Urinary Tract Infection, Hepatitis A

The available service records show that in his first period 
of service (1993-1996), the Veteran had repeated 
manifestations of gastrointestinal disturbances, variously 
diagnosed. 

On VA examination in 1996, he was found to have a history of 
upper abdominal pain, bloating, and excessive belching 
consistent with a diagnosis of irritable bowel disease and 
non-ulcer dyspepsia.

A private clinical record from 1998 showed severe, 
unremitting epigastric pain.

During his second period of service (in Iraq) he was seen for 
abdominal complaints, upper urinary tract infections, and 
hepatitis A, all of which was noted at separation.

Private treatment records from January 2005 show ongoing 
problems with urinary tract infection of a year's duration, 
with decreased volume, increased frequency, with symptoms 
waxing and waning.  His hepatitis A was also noted at that 
time.

On VA examination in March 2005, the examiner noted that that 
the Veteran had complained of ongoing diarrhea and chronic 
stomach distress.  On examination, he complained of diarrhea, 
particularly during the time in service when he had been 
found to have hepatitis A, at which time he had also had 
associated liver and kidney problems.  He had been having 
diarrhea 3-to-4 times a day, and urgent bowel movements.  He 
still had loose stools and continued to feel fatigued.  He 
had stomach discomfort after eating, and had some frequency 
in defecation.  

Blood studies showed no anemia, but liver evaluations showed 
that abnormal hepatitis A Ab Total was positive and Hepatitis 
B Surface AB was high at 42.4 mIU/mL (normal being 0.0-8.9).  
His Prothrombin time (INR) was low at 1.2 (normal 2.0-2.5), 
and his regular Pro time was 13.2 which was high (normal 
being 9-13.0).  Other findings were reported as normal except 
for an abnormal trace of Ketones.  Diagnoses included status 
post hepatitis A, diarrhea, dyspepsia, and dyslipidemia.

Plantar fasciitis, left foot with calcaneal spur

It is noted that, although he did not specifically include 
his other already service-connected right foot problems in 
his appeal, the Veteran has indicated that he is more 
hindered by both bilateral foot problems than shown in the 
current noncompensable ratings.  He has also recalled that he 
had foot problems in his first period of service and these 
were aggravated during the second period, and that all the 
aggregate impairment has not been addressed.

A VA examination in 2005 showed the osseous problems, namely 
the calcaneal spur; identified the fascia involvement by 
referencing fasciitis; and pointed to pain on motion, but was 
not specific in all functional ramifications as to his left 
foot disability.  The Veteran has specifically argued that 
his day-to-date impairment, pain and such daily, practical 
and occupational limitations have not been addressed.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. 38 C.F.R. § 4.40.  Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  Functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, during the course of the current appeal, additional 
guidelines have recently been issued by the Court of Appeals 
for Veterans Claims with regard to increased rating cases and 
mandatory notice, in Vazquez-Flores v. Peake, 22 Vet. App. 
120 (2008).  The Court held, in pertinent part, that proper 
notice in a claim for increased rating should include 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the Veteran's employment and 
daily life in the application of the relevant diagnostic 
code(s).  

In June 2008, the Veteran was recently sent a letter 
explaining the case of Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), but all potential diagnostic codes may not have 
been included with regard to issue # 6; and none was given 
with regard to issue #5 (wherein he has been rated by analogy 
to hiatal hernia under DC 7346); and none to include any 
other disabilities which may be added to either of those 
pursuant to this remand action and addressed in concert 
therewith as issues #3 and 4.  This renders that notice 
inadequate.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

    (a).  Ask the Veteran to provide the dates 
and locations of any service dates, including 
active duty and/or ADT, since 2004.
    
    (b)  The Veteran's complete service clinical 
records from all periods of service must be 
acquired and added to the claims file including 
from in-country in Iraq, in transit, and at 
Landstuhl Regional Medical Center in Germany 
from late 2003.
    
    (c).  Complete records should be obtained 
for all of the Veteran's care at the Los 
Angeles AFB facility.



    (d).  The Veteran's updated private 
treatment records for all pertinent care should 
be added to the file, including from the 
facility where he has been seen since June 
2005, the last records for which are in the 
file.  Specifically, complete records should be 
obtained from the South Bay Family Medical 
Group.
    
2.  The Veteran should then be examined by VA 
to determine the nature, extent and probable 
etiology of any hearing loss, the nature and 
extent of all hepatological, gastrointestinal, 
and urological problems and how they may be 
related to other problems, and the extent and 
nature of any impairment involving his feet.  
All necessary laboratory and other testing 
including audiograms and X-rays should be 
undertaken.  The claims folder, to include 
service and post-service clinical records 
obtained pursuant to (1), and a copy of this 
Remand, must be made available to any examiner 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

    Note: As to issues ## 1, 3, and 4, the 
examinations are to answer the questions shown 
below, and with regard to issues ## 5 and 6, 
all current findings must also delineate 
functional capacity under pertinent schedular 
guidelines, and with consideration of impact on 
daily living and working: 

    (a)  What are his current diagnoses and the 
nature of his disabilities as to each of the 
claimed disorders, based upon the previous 
medical records on file and the Veteran's 
history before, during, and after his service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases, or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service and/or other service-connected 
disabilities?
    
    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of his disabilities upon 
his daily living as well as his ability to 
work.  
    
    (j)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
    (k)  Scheduling of the examinations should 
also take into account the Veteran's exigencies 
including his work responsibilities.

3.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection on all bases; and 
increased ratings on all potential bases, 
schedular and extraschedular.  If any decision 
remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in order.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


